DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species II – Claim 34 in the reply filed on 6/10/2022 is acknowledged. Accordingly, claims 1-2,7,19,34,37,43,50,52 and 54 remain pending.

Claim Objections
Claims 1, 7, 19, 34, 37, 50, 52 and 54 are objected to because of the following informalities:
Claims 1 and 7 recites the term “said”, which has been interpreted as legalese making the claim more difficult to read. It is recommended to use plain language by replacing instances of “said” with the word “the” as appropriate. For example, “said system comprises” in claim 1 can be rewritten –the system comprises–; and “wherein said physiological parameter” and “wherein said the therapeutic substance” in claim 7 can be rewritten –wherein the physiological parameter– and –wherein the therapeutic substance–, respectively.
Claims 7, 19, 34, 37, 50, 52 and 54 recite the limitation “and/or”, resulting in the creation of multiple interpretations of this and dependent claims based on the use of “and”, “or”, or both. Furthermore, claims 7, 19, 34, 37, 50, 52 and 54 do not appear to be proper Markush type claims. It is suggested to replace all instances of “and/or” with either “and” alone or “or” alone. For the purposes of examination, the broadest reasonable interpretation of the claim was implemented.
Furthermore, regarding claim 54, the claim recites the limitation “(t) software to measure changes in real time any one of the parameters derived from (a)-(s).” appears to possess a typographical error and should be rewritten –(t) software to measure changes in real time to any one of the parameters derived from (a)-(s).– to ensure a positive recitation of the claim element.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7, 19, 34, 37, 43, 50, 52 and 54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the claim recites the limitation “(l) position within a specific geographic area of the brain in relationship to other structures or devices”. It is unclear based on the claim language, as drafted, what the nature of the “relationship” is. In one interpretation it can be a positional relationship of the implanted system within the brain (e.g. the position with respect to other implanted devices or intracranial structures), or in another interpretation it may be a relationship between a geographic area of the brain and structures or devices external to the brain (e.g. regions of the brain for neuromuscular control of the extremities, brain interface devices). Furthermore, the claim recites the limitation “other structures or devices”. There is insufficient antecedent basis for this limitation in the claim. It is unclear what “structures” are being referred to, as well as which “devices” are being claimed in the instances recited in claim 2. Claim 1 recites a single “implanted device”, and it is unclear if the “devices” of claim 2 are referring to another distinct device or the implanted device of claim 1. Upon review of the specification, there is no disclosure of “structures or devices” besides repeating the claim language ([0019], [0079]).
Similarly claim 2 recites the limitation “(m) triangulated position of devices using data recorded from multiple sources”. There is insufficient antecedent basis for this limitation in the claim. The “triangulated position of devices” is unclear for the reasons discussed in the claim 2 limitation (“l”), as use of “devices” was found to be indefinite. Furthermore, it is unclear what “multiple sources” are being used to record the data. There is no other recitation of the phrase “multiple sources” in the immediate or depending claims, and review of the specification does not disclose a definition besides merely repeating the claim language ([0019], [0079]).
 Hence, the claim is rejected under 35 U.S.C. 112(b) as being indefinite in scope, and for the purposes of examination, the relationship, structures and devices are given their broadest reasonable interpretation.
Regarding claim 7, the claim recites the limitations “the implanted device: (a) further comprises a … (k) comprises more than one physiological sensor; (l) any combination of (a)-(k).” It is unclear, based on the claim language as drafted, if the claim is providing a list of critical elements, or if the claim elements “(a)” through “(l)” are alternative limitations. Specifically, the claim recites elements “(a)” through “(k)” and “(l) any combination of (a)-(k)”, which would appear to indicate the elements are alternative limitations, but does not recite the term “or” that would clearly indicate the limitations as alternatives. Hence, the claim is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter regarded as the invention. For the purposes of examination, the claim elements have been interpreted as alternative limitations.
Regarding claim 19, the claim recites the limitations: “(a) in proximity with the tip of the implanted device”, “the structural portion of the implanted device designed to be positioned”, and “(h) in proximity to the drainage function; and/or”. There is insufficient antecedent basis for these limitations in the claim. Specifically, there is no recitation of “a structural portion of the implanted device” in either claim 19 or claim 1 which would clearly indicate what is being claimed. It is unclear what “the structural position” is referring to, if and how each “structural position” is distinct from one another, and where each respective “structural position” is located. Furthermore, “the structural position” in the claim as drafted appears to indicate “proximity” with multiple anatomical structures (e.g. gray matter of the brain, epidural space, etc.). Similar consideration is given to the limitations “(a) in proximity with the tip of the implanted device” and “(h) in proximity to the drainage function; and/or”. It is unclear what “the tip” or “the drainage function” refer to, because neither limitation is clearly defined in either claim 19 or claim 1 so that one of ordinary skill in the art would understand what the claim elements are. As drafted, it is unknown if the drainage function refers to the recording element or the implanted device generally, or to a separate drainage function. “The tip” may further be broadly interpreted as any end or point of the implanted device. Hence, the claim is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter regarded as the invention. It is recommended to amend the claims to clearly and distinctly point out the structural portions or proximities associated with the claimed elements.
Furthermore, regarding claim 19, the claim recites the limitations “in proximity with”. The term “in proximity with” is a relative term which renders the claim indefinite. The term “in proximity with” is not defined by the claim, and the specification merely provides “As used herein the recording element may be positioned “in proximity with” other elements on the implanted device. “In proximity with” is defined as “at, within or associated with” the specified element.” [0089]. This disclosure does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Elements that are “at, within or associated with” another element does not explicitly define the relative distances, and renders the scope of the claim indefinite. For the purposes of examination, “in proximity with” has been given the broadest reasonable interpretation of “proximity” and “at, within or associated with”.
Regarding claim 34, the claim recites the limitations “optimal” and “sub-optimal” in reference to both recording elements and to physiological sensors. There is insufficient antecedent basis for this limitation in the claim. It is unclear, based on the claim language as drafted, what the difference between “optimal” and “sub-optimal” recording elements is (and similarly, the difference between “optimal” and “sub-optimal” physiological sensors). Review of the specification merely repeats the claim language and does not provide further definition of, e.g. “an optimal recording element” or “a sub-optimal physiological sensor” [0026]-[0029]. The specification discloses the elements and sensors may collect data at “different levels”, and that the system will identify the elements and sensors deemed “optimal” vs “sub-optimal” [0026], [0028]. The specification fails to clearly link “different levels” with the identification of the elements or sensors and their “optimal” or “sub-optimal” rating. There is no further explanation, either explicitly or implicitly, that would enable one of ordinary skill in the art to determine the difference between “optimal” and “sub-optimal”. Hence, the claim is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter regarded as the invention. For the purposes of examination “optimal” and “sub-optimal” have been given the broadest reasonable interpretation.
Regarding claim 50, the claim recites the limitations “(a) unprocessed or processed brain activity; (b) other physiological monitors; … (g) the brain activity, the physiological parameter, and the reference parameter; and/or (d) the brain activity and the reference parameter.” There is insufficient antecedent basis for these limitations in the claim. It is unclear what the “physiological monitors” are referring to, as there is no definition or recitation of “a physiological monitor” in the immediate or depending claims. The use of “monitors” is also unclear because in one interpretation they may refer to alternate physiological monitoring devices (as disclosed in [0044]-[0048]), and in another interpretation may refer to monitoring physiological parameters. Similarly, it is unclear what the “the reference parameter” refers to, as there is no definition or recitation of “a reference parameter” in the immediate or depending claims. One of ordinary skill in the art would be unable to determine what “the reference parameter” or “other physiological monitor” are. 
Regarding “unprocessed” versus “processed” brain activity, there is no definition or recitation in the immediate or depending claims that would enable one to determine the difference between “unprocessed” and “processed” brain activity. Review of the specification found the disclosures of “raw EEG data” [0063]-[0069], [0130]-[0132]; and “raw waveform data” [0126], but fails to clearly link this language to “unprocessed” brain activity and merely repeats the claim limitations. Similarly, “processed” brain activity is not clearly defined, as the specification only provides the “data can be processed” without clearly linking the processing that is being performed or the distinction between “unprocessed” and “processed” brain activity. Additionally, there is no clear distinction between “unprocessed” brain activity and “(e) the brain activity;”. One of ordinary skill in the art would be unable to determine the difference between “unprocessed”, “processed”, and standard brain activity. Hence, the claim is rejected under 35 U.S.C. 112(b) for failing to clearly point out the invention. For the purposes of examination, “unprocessed” brain activity and “processed” brain activity have been given their broadest reasonable interpretation.
Regarding claim 52, the claim recites the limitations “elements of the display function … recorded brain activity analysis … (g) the brain activity, the physiological parameter, and the reference parameter; and/or (d) the brain activity and the reference parameter.” There is insufficient antecedent basis for these limitations in the claim. Interpretation of “the reference parameter” is the same as the rejection under 35 U.S.C. 112(b) to claim 50, due to similar context – there is no definition or recitation of “a reference parameter” in the claims. Similarly, it is unclear what “the display function” is referring to, because there is no definition or recitation of “a display function” in the immediate or depending claims that would clearly point out the claim element. Upon review of the specification there is no disclosure besides repeating the claim language ([0049]), that would allow one of ordinary skill in the art would be unable to determine what “display function” means. The specification merely discloses “a user interface capable of allowing the clinician to alter the display functions or other aspects of system function.” [0111], which fails to particularly point out the functions being claimed. Hence, claim 52 is rejected under 35 U.S.C. 112(b) for failing to clearly point out the invention. For the purposes of examination, “the display function” has been given its broadest reasonable interpretation.
Additionally, regarding claims 7, 43 and 54, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. Further regarding claim 54, and for the same reason above, use of the phrase “for example” renders the claim indefinite. Similarly, regarding claims 7, 34, 37, and 52, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. For the purposes of examination, the phrase “preferably” does not receive full patentable weight. See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7, 19, 34, 37, 43 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Carlton et al (US8024045 B2, 2011-09-20; note that citations reference the related application US2009/0203983 A1, 2009-08-13) (hereinafter “Carlton”).
Regarding claim 1, Carlton teaches a system for detecting the position of an implanted device within or around a compartment of a brain (“burr hole assembly 10 mounted on a patient's head with the burr hole portion implanted in the patient's skull 14” [0026], figs. 2, 6 and assoc par; “a position transducer which detects the rotational position of the electrode lead” [0038], [clm 19]; electrode lead is implanted into the brain of the subject, and position sensors monitor the position of the electrode lead [0036]-[0043]), wherein 
said system comprises an implanted device comprising a recording element capable of detecting and transmitting in real time brain activity (“the burr hole portion and the sensor may form a single unitary structure” [0015]; “the sensor is an electroencephalogram (EEG) sensor for detecting the patient's brain wave activity” [0017]; “the burr hole portion implanted in the patient's skull” [0026], figs. 1-3, 6 and assoc par; the burr hole assembly may incorporate an EEG sensor (i.e. recording element) to detect brain activity and transmit the recorded activity in real-time [0002]-[0006], [0015]-[0017] [see fig. 3 reproduced below])
connected by an interface to a processor (“The pulse generator may also … have an external communication system, an external recharging system, and/or an on-board microprocessor for controlling the brain stimulation system.” [0020]; “Input/output unit 32 has a sensor interface… Input/output unit 32 also has a pulse generator interface” [0027], figs. 3, 6 and assoc par; burr hole assembly featuring input/output unit can transmit detected signals wirelessly or using cables (i.e. interface) to an external control system (e.g. conventional computer system, a processor, etc.) [0020]-[0022], [0038]-[0041] [see figs. 3, 6 reproduced below]),

    PNG
    media_image1.png
    903
    898
    media_image1.png
    Greyscale

The burr hole assembly can comprise EEG sensors for detecting brain activity, and transmit recorded signals to an external control system (Carlton fig. 3, annotated)
capable of analyzing the position of the implanted device within or around the compartment of the brain (“The control system, which can include an analog-to-digital converter, receives the position signal from the position transducer… The control system processes the position signal and controls the operation of the rotation mechanism” [0038]; the control system receives data from the position transducer and can operate the burr hole assembly based on the received data (e.g. rotate in response to position of electrode lead in the brain) [see fig. 6 reproduced below]).

    PNG
    media_image2.png
    932
    677
    media_image2.png
    Greyscale

The control system 100 receives signals and position data from the burr hole assembly, information of assembly position within the brain is processed and projected on a screen (Carlton fig. 6)
	Carlton discloses all of the elements of the claimed invention, and specifically an assembly that “comprises one or more sensors” [0015]. However, Carlton separately teaches embodiments of the assembly that possess position sensing and processing functions for tracking the implant within the brain, and EEG sensors for detecting the brain activity. It would have been obvious to one having ordinary skill in the before the effective filing date of the claimed invention to combine the embodiments taught by Carlton resulting in a system with both sensors comprised as one unit within an implantable device, since it has been held that rearranging parts of an invention involves only routine skill in the art [In re Japikse, 86 USPQ 70]. Furthermore, there is a need for an alternate platform to support multiple advancements in deep brain stimulation modalities (e.g. neurostimulation systems, electroencephalogram apparatus, etc.) in one unit (Carlton [0002]). The use of sensors to monitor brain activity could be used to assess the brain’s response to deep brain stimulation (Carlton [0017]). Modifying the system to incorporate position sensing components can enable further control over position of the system within the brain (Carlton [0036]-[0038], fig. 6 and assoc par).  
Regarding claim 2, Carlton teaches the system of claim 1, further teaching the compartment of the brain is selected from:
(a) gray matter; (b) white matter; (c) cerebral ventricle or other fluid containing space; (d) transition zone between gray matter and white matter; (e) transition zone between gray matter and a cerebral ventricle; (f) transition zone between white matter and a cerebral ventricle; (g) subdural or subarachnoid space; (h) epidural space; (i) local vasculature; (k) transition between bone, epidural space, subdural space, subarachnoid space, brain tissue, or fluid-containing space;
(l) position within a specific geographic area of the brain in relationship to other structures or devices (including but not limited to anterior/posterior, medial/lateral, superior/inferior) (“the patient's leg motion can be detected to determine the patient's response to various stimuli in the regions of the brain that control lower extremity motor function” [0018]; the implant may be positioned in an area of the brain responsible for lower extremity motor control (i.e. a specific geographic area of the brain in relationship to other structures) [see 35 U.S.C. 112(b) rejection]);
(m) triangulated position of devices using data recorded from multiple sources (“A mapping function is then used to translate the rotational position into the reference frame of the stored coordinate system containing the fixed anatomic structures and/or other fiducial references (e.g., the AC-PC plane of the brain, or the neurosurgical stereotactic headframe).” [0041], fig. 6 and assoc par; the electrode lead can be positioned within the brain using feedback from positional sensors with respect to a coordinate system using fixed anatomic structures or an external fiducial headframe [0039]-[0042] [see 35 U.S.C. 112(b) rejection]); or 
(n) device proximity to or distance from any one of the compartments of (a)-(k).
	It would have been obvious to one having ordinary skill in the before the effective filing date of the claimed invention to modify the system taught by Carlton to combine the embodiments resulting in a compartment position within a specific geographic area of the brain in relationship to other structures. There is a need for an alternate platform to support multiple advancements in deep brain stimulation modalities (e.g. neurostimulation systems, electroencephalogram apparatus, etc.) in one unit (Carlton [0002]). Modifying the system to incorporate position sensing components can enable monitoring and further control over positioning of the system within the brain (Carlton [0036]-[0038], fig. 6 and assoc par).
Regarding claim 7 (and in view of 35 U.S.C. 112(b) rejection above), Carlton teaches the system of claim 1, further teaching the implanted device:
(a) further comprises a physiological sensor, a preferably comprises more than one physiological sensor capable of measuring a physiological parameter, preferably wherein said physiological parameter is selected from intracranial pressure, oxygen concentration, glucose level, blood flow or tissue perfusion, tissue temperature, electrolyte concentration, tissue osmolarity, a parameter relevant to brain function and/or health, or any combination thereof (“Any of various sensors could be used in the burr hole assembly, including intracranial pressure sensors, temperature sensors, motion sensors, cardiovascular sensors, EEG sensors, force sensors (e.g., strain gauges or pressure gauges), etc.” [0015]; sensors monitoring intracranial pressure and tissue temperature can be incorporated into the implanted device [0015]-[0019] [see claim 1, 2 rejections]);
(b) is designed for temporary, acute, semi-chronic, or chronic/permanent implantation in a patient;
(c) further comprises a therapeutic function, preferably wherein the therapeutic function is selected from: (1) the ability to drain or access a biological fluid, such as CSF, cyst fluid, or hematoma (i.e., a drainage function); (2) the ability to deliver a therapeutic agent; (3) the ability to deliver an electrical signal; (4) the ability to remove or ablate tissue; and/or (5) any combination of (c)(1)-(c)(4) (“the multiplexer may selectively provide an electrical connection between the pulse generator interface and the electrode lead interface (e.g., to create an electrical pathway for transmitting stimulation pulses to the electrodes on the electrode lead)” [0024]; system may transmit stimulation pulses to the electrodes implanted in the brain (i.e. the ability to deliver a therapeutic electrical signal));
(d) is constructed from plastic, metal, organic, inorganic, and/or alternate compounds appropriate for implantation into the body; (e) incorporates and/or is impregnated with a therapeutic substance, preferably wherein said the therapeutic substance is an antibiotic; (f) is flexible or rigid; (g) is placed through the skin, bone, dura, brain tissue, fluid spaces, cerebral blood vessels or other body tissues;
(h) comprises more than one recording element (“A plurality of EEG sensors 40 are positioned subcutaneously on patient's head 12.” [0025]; multiple EEG sensors (i.e. recording elements) may be incorporated with the system);
(i) further comprises a reference sensor capable of measuring a reference parameter; (j) comprises more than one reference sensor;
(k) comprises more than one physiological sensor (“burr hole assembly comprises one or more sensors for monitoring a patient's clinical status” [0015]; the system may optionally comprise more than one sensor for monitoring a patient’s clinical status (i.e. physiological sensors), e.g. the combination of an intracranial pressure sensor and temperature sensor [0015]-[0016]); (l) any combination of (a)-(k).
	It would have been obvious to one having ordinary skill in the before the effective filing date of the claimed invention to modify the system taught by Carlton to combine the embodiments to incorporate physiological sensors, electrical therapeutic stimulation, or multiple EEG sensors as claimed in the alternative limitations. There is a need for an alternate platform to support multiple advancements in deep brain stimulation modalities (e.g. neurostimulation systems, electroencephalogram apparatus, etc.) in one unit (Carlton [0002]). Multiple EEG sensors may be used to provide greater sensing resolution in different parts of the brain, and the obtained information (e.g., brain activity, sleep cycles, etc.) could be used to assess the brain's response to deep brain stimulation (Carlton [0017]).
Regarding claim 19 (and in view of 35 U.S.C. 112(b) rejection above), Carlton teaches the system of claim 1, further teaching the recording element is located:
(a) in proximity with the tip of the implanted device (“Incorporated within burr hole base 133 is an intracranial pressure sensor 134 which measures intracranial fluid pressures and an EEG sensor 135” [0031], fig. 5 and assoc par; the burr hole base comprises EEG sensor, and is interpreted as in proximity with the tip of the implanted device [see figs. 2-3, 6 and assoc par] [see 35 U.S.C. 112(b) rejection]);
(b) in proximity with the structural portion of the implanted device designed to be positioned within the gray matter of the brain; (c) in proximity with the structural portion of the implanted device designed to be positioned within the white matter of the brain; (d) in proximity with the structural portion of the implanted device designed to be positioned within the subdural/subarachnoid space: (e) in proximity with the structural portion of the implanted device designed to be positioned within the epidural space: (f) in proximity with the structural portion of the implanted device designed to be positioned within a cerebral ventricle or other fluid containing space; (g) in proximity with the structural portion of the implanted device designed to be positioned within a blood vessel; (h) in proximity to the drainage function; and/or
(i) any combination of the above.
	It would have been obvious to one having ordinary skill in the before the effective filing date of the claimed invention to modify the system taught by Carlton to have recording elements located in proximity to the implanted device. EEG sensors may be used to provide greater sensing resolution in different parts of the brain, and the obtained information (e.g., brain activity, sleep cycles, etc.) could be used to assess the brain's response to deep brain stimulation (Carlton [0017]). These modifications enable real-time feedback of the patient's response to deep brain stimulation, using a pulse generator and lead assembly to deliver electrical pulses and an electroencephalogram apparatus to monitor the resulting brain activity (Carlton [0002]).
Regarding claim 34 (and in view of 35 U.S.C. 112(b) rejection), Carlton teaches the system of claim 1, 
further teaching the system measures:
(1) brain activity by: (a) recording brain activity from an optimal recording element; (b) minimizing and/or disregarding brain activity recorded from a sub-optimal recording element; or (c) a combination of (a) and (b) (“the sensor is an electroencephalogram (EEG) sensor for detecting the patient's brain wave activity. Multiple EEG sensors may be used to provide greater sensing resolution in different parts of the brain” [0017]; functional EEG sensors have been interpreted as optimal recording elements, system can selectively provide connectivity between sensors and select those that are actively recording [0023] [see claim 1 rejection]); and/or
(2) a physiological parameter by: (a) recording the physiological parameter from an optimal physiological sensor; (b) minimizing and/or disregarding the physiological parameter recorded from a sub-optimal physiological sensor; or (c) a combination of (a) and (b);
and wherein preferably the measure of (a) brain activity or (b) brain activity and the physiological parameter occurs in real time and/or is dynamically adjusted to continuously identify optimal vs. sub-optimal elements or sensors (“One such functionality is real-time feedback of the patient's response to the deep brain stimulation” [0002]; measurement of brain activity is recorded by EEG sensors in real time responding to deep brain stimulation).
It would have been obvious to one having ordinary skill in the before the effective filing date of the claimed invention to modify the system taught by Carlton to use optimal sensors to measure brain activity in real-time. Furthermore, there is a need for an alternate platform to support multiple advancements in deep brain stimulation modalities (e.g. neurostimulation systems, electroencephalogram apparatus, etc.) in one unit (Carlton [0002]). The use of sensors to monitor brain activity could be used to assess the brain’s response to deep brain stimulation (Carlton [0017]).
Regarding claim 37, Carlton teaches the system of claim 1, 
further teaching the system comprises:
(a) an independent power source (“Operating power for the sensors could be provided in any of various ways, including battery power or an external energy source” [0016]);
(b) at least one alternate physiological monitoring device, preferably wherein the alternate physiological monitoring device is connected to the system via a second interface; preferably wherein the second interface is either a physical or a wireless interface (“The input/output unit includes an electrode lead interface and a pulse generator interface for providing electrical connectivity with the electrode lead and the pulse generator” [0022], fig. 3 and assoc par; the input/output device has a dedicated interface for the pulse generator (i.e. alternate physiological monitoring device), and may be coupled using a cable or wireless interface [0022] [clm 27] [see claim 1 rejection]);
(c) a display component; (d) means for providing auditory or visual information (“the computer system is coupled to the position transducer and includes a graphical display for displaying the rotational position of the electrode lead.” [clm 21]);
(e) a configuration for wireless transmission of data to a local server or cloud-based system (“an external control system that is coupled to the pulse generator, wherein the external control system controls the operation of the pulse generator.” [clm 26]; “wherein the coupling is a wireless link.” [clm 27]”; the burr hole assembly can transmit signals wirelessly to an external control system [0020]); and/or 
(f) a graphical user interface (GUI).
	It would have been obvious to one having ordinary skill in the before the effective filing date of the claimed invention to modify the system taught by Carlton to combine the embodiments to incorporate a display or wireless communication. These modifications enable real-time feedback of the patient's response to deep brain stimulation, using a pulse generator and lead assembly to deliver electrical pulses and an electroencephalogram apparatus to monitor the resulting brain activity (Carlton [0002]). Furthermore, the system enables monitoring and further control over positioning of the system within the brain (Carlton [0036]-[0038], fig. 6 and assoc par).
Regarding claim 43, Carlton teaches the system of claim 37, 
further teaching the system comprises at least one alternative physiological monitoring device, the alternative physiological monitoring device is selected from: a heart rate monitor, a EKG measurement device, an oximeter, combined heart rate and oximeter device such as a pulse oximeter, a body temperature sensor, a blood pressure measurement device, a neuronal activity measurement device, an EEG measurement device, or other physiological recording systems and combinations thereof (“Any of various sensors could be used in the burr hole assembly, including intracranial pressure sensors, temperature sensors, motion sensors, cardiovascular sensors, EEG sensors, force sensors (e.g., strain gauges or pressure gauges), etc.” [0015]; “In some cases, the sensor is a temperature sensor used to measure body and/or ambient temperature” [0019]; multiple sensors may be incorporated with the system, including body temperature sensors [see claim 1, 37 rejections]).
Regarding claim 52, Carlton teaches the system of claim 37, 
further teaching the system comprises a graphical user interface (GUI), wherein the GUI allows the user to modify variables associated with the system (“A three-dimensional composite image is then displayed on a display screen 106 connected via cable 98. This three-dimensional image can be manipulated to provide various views, including coronal, sagittal, and axial views. Computer system 100 also includes an input device (e.g., keyboard or mouse, not shown) for receiving instructions from the user (e.g., the desired rotation angle).” [0041]; user can input commands via input device based on visual display (i.e. graphical user interface) to manipulate the image on the screen or the rotational position of the implant (i.e. variables associated with the system) [0042]-[0043] [see claim 1, 37 rejections]), preferably wherein the variables are selected from:
(a) aspects of real-time feedback regarding the position of the implanted device (“Computer system 100 processes the position data and displays a 3-D representation of electrode lead 112 and directional electrodes 114 on display screen 106. Based on this visual representation, the user inputs the rotation angle (via a keyboard, mouse, etc.) into computer system 100. The user's input is processed by computer system 100, which then instructs motor control unit 90 to rotate electrode lead 112 in the desired direction.” [0042]-[0043]; user inputs a command using the input device to modify the position of the implanted device via rotation of the electrode lead [see claim 1 rejection]);
(b) the ability to allow the user to select or modify elements of the display function (“A three-dimensional composite image is then displayed on a display screen 106 connected via cable 98. This three-dimensional image can be manipulated to provide various views, including coronal, sagittal, and axial views.” [0041]);
(c) the ability to allow the user to select or modify elements of the recording or a reference function; (d) the ability to allow the user to select or modify elements of the system processor with regard to aspects of recorded brain activity analysis; (e) the ability to allow the user to enter additional data or patient information; (f) the ability to allow the user to select or modify alarms or indicators; and/or (g) the ability to allow the user to otherwise modify the input, output, storage, analytical, display or recording function of the system.

Claims 50 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Carlton in view of Surgenor et al (US2006/0049957 A1, 2006-03-09) (hereinafter “Surgenor”).
Regarding claim 50, Carlton teaches the system of claim 37, 
further teaching the system comprises a configuration of wireless transmission of data to a local server or cloud based system (“an external control system that is coupled to the pulse generator, wherein the external control system controls the operation of the pulse generator.” [clm 26]; “wherein the coupling is a wireless link.” [clm 27]”; the burr hole assembly can transmit data wirelessly to an external control system or patient programmer [0020] [see claim 1, 7 rejections]) and the brain activity (“pulse generator 52 transmits a signal to multiplexer 30 instructing it to route the signals from EEG sensors 40 to pulse generator 52.” [0029]; pulse generator can selectively route signals from EEG sensors (i.e. the recorded brain activity) and use the feedback for neurostimulation);
but Carlton fails to explicitly teach wireless transmission of brain activity data to a local server or cloud based system.
	However, in the same field of endeavor, Surgenor teaches a system for detecting the position of an implanted device within or around a compartment of a brain (“A biological interface system” [clm 1]; “The electrodes may be placed into neural tissue, such as brain tissue” [0011]; “Other applicable sensors include but are not limited to: a physiological sensor including a neural sensor; …, an implanted sensor; a position sensor; an accelerometer;” [0049]), further teaching
	the system comprises a configuration of wireless transmission of data to a local server or cloud based system (“Processing unit first portion 130 a transmits raw or processed cellular information to processing unit second portion 130 b through integrated wireless communication means” [0070], fig. 1 and assoc par; “Selector module 400 communicates with processing unit first portion 130 a via wireless technology, information transfer means 410.” [0106]; the system uses wireless transmission to send processed signals from implanted sensor to processing unit second portion (i.e. local server) [0070], [0103]-[0112]) and 
	wherein data is selected from:
(a) unprocessed or processed brain activity (“The multicellular signals received-from array 210 include a time code of brain activity.” [0062]; processing unit first portion receives and processes brain activity (e.g. time code of brain activity) and wirelessly transmits the processed signals);
(b) other physiological monitors; (c) documentation of associated clinical interventions; (d) other patient-specific factors; (e) the brain activity (“The multicellular signals received-from array 210 include a time code of brain activity.” [0062]);
(f) the brain activity and the physiological parameter; (g) the brain activity, the physiological parameter, and the reference parameter; and/or (d) the brain activity and the reference parameter.
	It would have been obvious to one having ordinary skill in the before the effective filing date of the claimed invention to modify the system taught by Carlton to wirelessly transmit the selected data to an external local server as taught by Surgenor. Patients afflicted with amyotrophic lateral sclerosis would benefit from the receipt of a neural interface device and improve their quality of life through improved communication to the external world (Surgenor [0003]). Modifying the system to incorporate position sensing components can enable monitoring and further control over positioning of the system within the brain (Carlton [0036]-[0038], fig. 6 and assoc par). Furthermore, implementing the modifications enables control signal to be used for control of numerous devices including computers and communication devices, external prostheses, functional electrical stimulation of paralyzed muscles, and other remote-control devices (Surgenor [0003]).
Regarding claim 54, Carlton teaches the system of claim 1, further teaching a display ([see claim 37 rejection]),
but Carlton fails to explicitly teach the software being claimed. Applicant should be aware that Carlton does disclose “software which is configured to establish an orthogonal three-dimensional coordinate system and receive position information from the position sensing transducer via motor control circuit 94.” [0041].
However, in the same field of endeavor, Surgenor teaches the system further comprises software (“The software programs and hardware required to perform the configuration can be included in the processing unit,” [0084]; a processing unit comprised within the system performs the software functions [0083]-[0087]) selected from:
(a) software designed to detect and display specific electrical patterns or signals of measured brain activity;
(b) software designed to calculate and display integrated amplitude of recorded electrical signals of measured brain activity (“Configuration apparatus 120 may include various elements, functions and data including but not limited to: memory storage for future recall of configuration activities, …, neuron spike discrimination software, operator security and access control,” [0084]; “Selector module 400 of FIG. 4 includes an integrated monitor for displaying the information,” [0108]; the neuron spike discrimination software determines spikes in the brain activity (i.e. amplitude of electrical signal) and results can be displayed on an integrated monitor);
(c) software designed to calculate and display peak envelope or amplitude peak envelope of recorded electrical signals of measured brain activity; (d) software designed to calculate and display periodic evolution within recorded electrical signals of measured brain activity; (e) software designed to calculate and display suppression ratios within recorded electrical signals of measured brain activity; (f) software designed to calculate and display coherence and phase delays of measured brain activity; (g) software designed to calculate and display fast Fourier transform of recorded electrical signals, such as for example, FFT; possibly including spectrogram, spectral edge, peak values, phase spectrogram, power, or power ratio of measured brain activity; (h) software designed to calculate and display wavelet transform of recorded electrical signals, possibly including spectrogram, spectral edge, peak values, phase spectrogram, power, or power ratio of measured brain activity; (i) software designed to calculate and display wavelet atoms associated with recorded electrical signals of measured brain activity; (j) software designed to calculate and display bispectrum, autocorrelation, cross bispectrum or cross correlation analysis of recorded electrical signals of measured brain activity; (k) software designed to calculate and display signals from isolated frequency bands of oscillatory electrical activity of measured brain activity; (l) software designed to calculate and display ratios comparing elements of variation in particular frequency bands of oscillatory electrical activity of measured brain activity; (m) software designed to calculate and display relative levels of activity in individual frequency bands of oscillatory electrical activity of measured brain activity; (n) software that utilizes a neural network, a recursive neural network or deep learning techniques; (o) software to identify a sensor recording local minimum or maximum of parameters derived from (a-n), for example as identified by waveform phase reversal in a bipolar chain of sequential adjacent sensors; (p) software designed to record and/or measure the brain activity; (q) software designed to record and/or measure the brain activity and the physiological parameter; (r) software designed to record and/or measure the brain activity, the physiological parameter, and the reference parameter; (s) software designed to record and/or measure the brain activity and the reference parameter; and/or (t) software to measure changes in real time any one of the parameters derived from (a)-(s).
	It would have been obvious to one having ordinary skill in the before the effective filing date of the claimed invention to modify the system taught by Carlton to wirelessly transmit the selected data to an external local server as taught by Surgenor. Patients afflicted with amyotrophic lateral sclerosis would benefit from the receipt of a neural interface device and improve their quality of life through improved communication to the external world (Surgenor [0003]). Modifying the system to incorporate position sensing components can enable monitoring and further control over positioning of the system within the brain (Carlton [0036]-[0038], fig. 6 and assoc par). Furthermore, implementing the modifications enables control signal to be used for control of numerous devices including computers and communication devices, external prostheses, functional electrical stimulation of paralyzed muscles, and other remote-control devices (Surgenor [0003]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Hu et al (US20160066803A1, 2016-03-10) teaches systems and methods for monitoring physiological parameters (e.g. intracranial pressure (“ICP”), intracranial temperature, and subject head position). An implantable apparatus for measuring ICP can be implanted into a subject skull. Standoffs on the body may be included that stabilize the implant on the skull and enhance reliability and robustness of the measurements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James F. McDonald III whose telephone number is (571)272-7296. The examiner can normally be reached Monday - Friday; 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F MCDONALD/Examiner, Art Unit 3793    

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793